DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/23/2020 has been entered. Claim 11 has been amended. Claims 25-27 have been added Therefore, claims 1-2, 4-17, 19-20 and 22-27 are currently pending for the examination.

Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 08/07/2020, 10/23/2020, 10/29/2020, 12/08/2020, 01/26/2021 and 02/23/2021.

35 USC § 112 (f) Claim Limitations Analysis
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


CLAIM INTERPRETATION

5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
6.	Claims 11, 14, 17, 19 and 20 have been analyzed under 35 U.S.C. 112, sixth paragraph. 
Regarding claims 11, 14, 17, 19 and 20, the limitations that recite(s) “a network processing elements configured to combine…..”, “……the first compensation  component of the plurality of the compensation  components is configured to subtract….”, “…..the second compensation  component of the plurality of the compensation  components is configured to subtract……”, “……a first compensation  component of the plurality of the compensation  components…. is 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11, 14, 17, 19 and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Regarding above claims 11, 14, 17, 19 and 20  limitations, the corresponding structure can be found on Figs. 1, 2A-2B, 5A-5B, 6A-6B (disclosure implemented or performed with a general-purpose processor, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described), paragraphs [0024], [0032], [0038], [0100], [0129] in specification.
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Statement of Substance of Interview 
7.	Examiner initiated the interview regarding a compact prosecution and discussed the allowable subject matter related with claims 1, 11 and 20. Applicant’s representative agreed to amend claim 11 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. 

       Response to Amendments
8.	Applicant Remarks Made in an Amendment: see Page 12-16, filed on 10/23/2020, with respect to claims 1-17, 19-20 and 22-27  have been fully considered and the rejections under 35 U.S.C. 103 of claims 1-2, 4-13, 20 and 22-24  have been withdrawn.
Applicants have amended each of independent claims 1, 11, 14, 17, 19 and 20 in order to more clearly comply with the written description requirement and to more particularly point out 

   Examiner’s Amendment
9. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claim 11 was authorized by Applicant's representative Andrew F. Quecan during the examiner-initiated interview conducted on 04/06/2021.
10. The application has been amended as follows:
11. (Currently Amended) An apparatus comprising:
a plurality of antennas;
a first wireless transmitter configured to transmit a first amplified signal at a first	frequency from a first antenna of the plurality of antennas;
a second wireless transmitter configured to transmit a second amplified signal at a	second frequency from a second antenna of the plurality of antennas;
a first wireless receiver configured to receive a first received signal at the first frequency from a third antenna of the plurality of antennas;
a second wireless receiver configured to receive a second received signal at the second frequency from a fourth antenna of the plurality of antennas; 

a network of processing elements configured to combine at least the first amplified signal and the second amplified signal to generate a corresponding adjusted signal of the plurality of adjusted signals; and
wherein the first wireless receiver is configured to receive a first adjusted signal of the plurality of adjusted signals, and wherein the second wireless receiver is configured to receive a second adjusted signal of the plurality of adjusted signals; and
a plurality of compensation components including a first compensation component and a second compensation component, wherein the first compensation component of the plurality of compensation components is configured to subtract the first adjusted signal of the plurality of adjusted signals from the first received signal to generate a first compensated received signal, and wherein the second compensation component of the plurality of compensation components is configured to subtract the second adjusted signal of the plurality of adjusted signals from the second received signal to generate a second compensated received signal.

   Allowable Subject Matter
11.	In the Request for Continued Examination application filed on 10/23/2020, claims 1-2, 4-17, 19-20 and 22-27 (renumbered as claims 1-24) are allowed. 

The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments. In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to claims 1-2, 4-17, 19-20 and 22-27 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• IGARASHI et al. (US 2018/0302048 A1) entitled: "POWER AMPLIFIER MODULE AND RADIO FREQUENCY MODULE" 
• Cong et al. (US 10,924,139 B2) entitled: "RADIO FREQUENCY CIRCUIT AND ELECTRONIC DEVICE"

• Luz at al. (US 7,965,990 B2) entitled: "WIRELESS BACKHAUL POWER AMPLIFICATION USING FOURIER TRANSFORM MATRICES"
• MOBASHER at al. (US 2015/0085944 A1) entitled: "METHODS OF ANTENNA SYSTEM CONTROL IN MASSIVE MIMO SYSTEMS"
• TANIUCHI at al. (US 2015/0018043 A1) entitled: "RF FRONT-END MODULE AND MOBILE WIRELESS TERMINAL"
• Pajona at al. (US 2019/0027824 A1) entitled: "CO-LOCATED ACTIVE STEERING ANTENNAS CONFIGURED FOR BAND SWITCHING, IMPEDANCE MATCHING AND UNIT SELECTIVITY"

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SITHU KO/            Primary Examiner, Art Unit 2414